948 F.2d 1288
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard David ELDER, Petitioner-Appellant,v.John HAHN, Superintendent, Federal Prison Camp, Respondent-Appellee.
No. 91-5823.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1991.

1
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and GRAHAM, District Judge.*

ORDER

2
Richard David Elder, a pro se federal prisoner, appeals a district court order denying his petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In 1989, Elder pleaded guilty to conspiracy to distribute cocaine, methaqualone, and marijuana.   He was sentenced to 42 months imprisonment.   Elder filed the present petition for writ of habeas corpus seeking jail time credit for time spent on home detention prior to his incarceration.   The district court dismissed his petition as meritless.   Elder filed a timely appeal.   In his brief, he requests the appointment of counsel and a transcript at government expense.


4
Upon review, we affirm the district court's judgment.   Elder's time spent in home detention does not constitute official detention within the meaning of 18 U.S.C. § 3585(b).   See United States v. Insley, 927 F.2d 185, 186-87 (4th Cir.1991);   Marrera v. Edwards, 812 F.2d 1517 (6th Cir.1987) (order).


5
Accordingly, we affirm the judgment for the reasons stated in the district court's order of dismissal filed on June 7, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James L. Graham, U.S. District Judge for the Southern District of Ohio, sitting by designation